Citation Nr: 1735644	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  00-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include mycoplasma incognitus, tuberculosis, shortness of breath, and persistent coughing.

2.  Entitlement to service connection for a chronic multi-symptom illness, to include fibromyalgia and chronic fatigue syndrome.

3.  Entitlement to service connection for a neurological disability, to include as due to a chemical imbalance in the brain.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1980 to September 1980 and from September 1984 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In October 2015, the Board remanded the issues on appeal for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his claimed disabilities were incurred as a result of his service in Southwest Asia during the Gulf War.  In its October 2015 Remand, the Board observed that the Veteran had significant service in Southwest Asia, including as a Company Commander and Aviator, and that on his Persian Gulf Registry Code sheet he reported "numerous potentially hazardous exposures" during his service.  The Board further noted that the Veteran and his family had indicated that his health began to deteriorate during his Southwest Asia service and continued to deteriorate thereafter.  Consequently, the Board remanded the claims in order to afford the Veteran an examination with a specific focus on potential disability emanating from his Gulf War service.

The Veteran is currently incarcerated in the state of Tennessee.  In June 2016, the RO mailed a letter to prison authorities requesting that they coordinate with VA to schedule an examination in accordance with the Board's remand directives.  See June 2016 VA Correspondence (sent to Riverbend Maximum Security Institution).  In July 2016, VA received a letter from the Tennessee Department of Correction granting permission for the examination and requesting that it be performed by VA personnel at Riverbend Maximum Security Institution.  The letter also requested that VA provide (1) a list of all individuals to be in attendance, with official titles; (2) the requested date and time for the examination; and (3) a list of supplies to be brought to the examination.

In December 2016, an RO employee emailed VA personnel requesting that an examination be scheduled and notifying them that permission for the examination had been obtained from the Tennessee Department of Corrections.  An Administrative Officer at the Tennessee Valley Healthcare System replied that an examination could not be performed, stating, "We still do not have a provider willing to go into the prison system to conduct this examination, regardless of whether you have permission or not."  The Administrative Officer further noted that a prior exam had been cancelled for the same reason, i.e., "We simply don't have a provider to conduct the exam."

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.

The VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  Notably, this procedure was accomplished in October 2008 when the Veteran was scheduled for an Initial PTSD Examination.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.

In this case, the Board finds that VA has failed to comply with its duty to assist the Veteran.  Simply put, the email correspondence quoted above indicating that there are no providers "willing to go into the prison system" to examine the Veteran does not constitute good cause for VA's failure to comply with the Board's remand directives.  On the contrary, the Board can find no reasonable explanation as to why the procedures laid out in M21-1MR, Part III.iv.3.A.11.d have not been followed in this case, particularly given the prison's willingness to comply with the examination request.  The fact that the AOJ cannot find a single "willing" medical provider-a claim which itself beggars belief-does not obviate VA's duty to the veterans it serves.  The AOJ should therefore make additional attempts to schedule the appropriate medical examinations in accordance with the Board's remand directives and with the VA Adjudication Procedure Manual provisions discussed above.

The Veteran is notified that it is his responsibility to report for the examinations scheduled in connection with this Remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.

The Board further notes that the Veteran's application for a TDIU and for nonservice-connected pension benefits are inextricably intertwined with the service connection claims being remanded.  Accordingly, the issues on appeal are REMANDED for the following action:

1.  The AOJ should have the Veteran scheduled for a VA examination or examinations to determine the nature and likely etiology of his claimed respiratory disability (to include mycoplasma incognitus, tuberculosis, shortness of breath, and persistent coughing); chronic multi-symptom illness (to include fibromyalgia and chronic fatigue syndrome); and neurological disability (to include as due to a chemical imbalance in the brain).

The examiner/s are advised to examine and evaluate this Veteran with Southwest Asia service for any chronic disability pattern.  The Veteran has claimed disability patters related to fatigue, joint pain, neurological signs and symptoms, and signs and symptoms involving the upper and lower respiratory system.  If any diagnostic testing is indicated, such as testing for tuberculosis, such should be ordered.

The examiner should review the entire claims file, including the Veteran's service treatment records, post-service VA medical records and examination reports, post-service private medical records and evaluations, and post-service medical records obtained from the Tennessee Department of Correction.  The examiner should specifically review the Veteran's reported exposures listed on his Persian Gulf Registry Code sheet, associated with the record in August 1998; the Veteran's own reported history of onset of illness during service, including an August 1998 timeline of illness; an October 2004 declaration; and a medical history statement received in January 2009.

Additionally, the examiner should review any additional pertinent information supplied by the Veteran; affidavits from friends or family members pertaining to the Veteran's medical history, including a March 1999 affidavit from Major L, indicating that he noticed that the Veteran was in poor respiratory health in the fall of 1992; and any other information deemed pertinent.

Then, the examiner should provide a medical statement explaining whether the Veteran has any neurological, respiratory, joint pain-related, and/or fatigue-related disability pattern that is: (1) an undiagnosed illness; (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology; (3) a diagnosable chronic multi-symptom illness with a partially explained etiology; or (4) a disease with a clear and specific etiology and diagnosis.

If, after examining the Veteran and reviewing the claims file, the examiner/s determines that the Veteran has any neurological, respiratory, joint pain-related, and/or fatigue-related disability pattern that is either (1) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (2) a disease with a clear and specific etiology and diagnosis, he or she should then provide a medical opinion, with supporting rationale, as to whether such disease or disability pattern is at least as likely as not (50 percent probability or greater) that the disease or disability pattern is related to a specific exposure event experienced by the Veteran during his service in Southwest Asia.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

THE VETERAN IS CURRENTLY INCARCERATED AT THE RIVERBEND MAXIMUM SECURITY INSTITUTION.  IN LIGHT OF THE JULY 2016 AND SEPTEMBER 2016 CORRESPONDENCE RECEIVED BY VA FROM THE TENNESSEE DEPARTMENT OF CORRECTION WHICH GRANTED PERMISSION FOR THE VETERAN TO BE EXAMINED AT THIS FACILITY, THE AOJ SHOULD TAKE ALL NECESSARY ACTIONS TO SEND A VA OR FEE-BASIS EXAMINER TO THE CORRECTIONAL FACILITY TO CONDUCT THE EXAMINATION, IF POSSIBLE.

THE AOJ SHOULD FOLLOW THE PROCEDURES SET OUT IN M21-1MR, PART III.IV.3.A.11.D, INCLUDING CONFERRING WITH PRISON AUTHORITIES TO DETERMINE WHETHER THE VETERAN SHOULD BE EXAMINED AT THE PRISON BY VHA MEDICAL PERSONNEL BY, A PRISON MEDICAL PROVIDER AT VA EXPENSE, OR BY A FEE-BASIS PROVIDER CONTRACTED BY VHA.

The AOJ should document all attempts to schedule the Veteran for his examinations in the claims file and include negative responses.  If examinations cannot be obtained, send the claims file to a VA examiner for the requested medical opinions.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a fully responsive Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

